Application by the appellant for a writ of error corana nobis to vacate a decision and order of this Court dated May 16, 1994 (People v Vasalka, 204 AD2d 581), affirming a judgment of the County Court, Nassau County, rendered September 23, 1991, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Thompson, J. P., Copertino, Pizzuto and Santucci, JJ., concur.